[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 29, 2008
                             No. 08-11538                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 08-00057-CV-T-17-TGW

KENNETH J. KANIA,
DOLORES KANIA,

                                                         Plaintiffs-Appellants,

                                  versus

DIANE NELSON, in her capacity
as Tax Collector, Pinellas
County, Florida,
JIM SMITH, in his capacity
as Tax Appraiser, Pinellas
County, Florida, et al.,

                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 29, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.
PER CURIAM:

      Kenneth and Dolores Kania appeal pro se from the district court’s order

dismissing for lack of subject matter jurisdiction their 42 U.S.C. § 1983 action

against Pinellas County and several of its officials challenging the validity of a

state tax. The Kanias, nonresidents of Florida, alleged that Florida’s homestead

exemption and Save Our Homes tax cap violate the United States Constitution’s

Privileges and Immunities Clause, and thus, sought prospective application of

those provisions to the state property taxes assessed on their St. Petersburg

condominium and monetary damages in the form of a partial refund of taxes

already paid.

      The district court dismissed their complaint, concluding that the Tax

Injunction Act (TIA), 28 U.S.C. § 1341, deprives district courts of jurisdiction over

challenges to state taxes and that, further, the principle of comity requires

taxpayers to seek relief in state courts where such a remedy is available. We agree.

      The TIA states that “[t]he district courts shall not enjoin, suspend or restrain

the assessment, levy or collection of any tax under State law where a plain, speedy

and efficient remedy may be had in the courts of such State.” The TIA bars claims

not only for injunctive or declaratory relief, but also for refunds and damages, as a

monetary award would have the same effect on the State as if the prospective relief



                                           2
had been granted. A Bonding Co. v. Sunnuck, 629 F.2d 1127, 1132-33 (5th Cir.

1980) (holding that the TIA deprives district courts of jurisdiction over claims for

money damages based on unconstitutionality of city tax and tortious nature of

enforcement). Congress enacted the TIA to prevent those who seek to avoid

paying their tax bill from challenging the tax’s validity in federal court instead of

pursuing the course specified by the state taxing authority. Hibbs v. Winn, 542
U.S. 88, 104-05, 124 S. Ct. 2276, 2288, 159 L. Ed. 2d 172 (2004).

      The Kanias frame their suit as one arising from the Constitution and § 1983.

The subject matter of the suit, however, is the application of Florida’s homestead

exemption and Save Our Homes tax cap, and the Kanias seek relief in the form of

(1) a tax refund and (2) prospective application of the Florida laws to the taxes

assessed on their St. Petersburg property. Thus, their claim comes squarely within

the ambit of the TIA. Furthermore, the Kanias have failed to show that Florida

does not provide a plain, speedy, and efficient remedy for their challenge of the

state tax system or a plain, adequate, and complete remedy for their federal

constitutional claim.

       AFFIRMED.




                                           3